Citation Nr: 1751454	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1982.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran attended an informal Decision Review Officer conference in June 2010.  A report of the informal conference is of record.

The Board previously remanded this claim in September 2016 for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

The evidence of record includes December 2011 and December 2012 statements from Dr. G. C., a private physician who treated the Veteran.  The Board notes that in the December 2012 statement, Dr. G. C. indicated that the Veteran's treatment, to include chiropractic manipulation and physiotherapy, occurred over a period of twenty years.  These private treatment records are not found in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  These records appear relevant to the Veteran's claim because they may include further information pertaining to the Veteran's history of symptoms and treatment for his back disability over a period of twenty years.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  




Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all private treatment records from the Veteran not already associated with the file, to include treatment records from Dr. G. C.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his back disability which are not already of record.  Copies of any outstanding private treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, if and only if additional private treatment records are obtained, send the Veteran's claims file to the VA physician who provided the December 2016 opinion, if available, otherwise, to an appropriate medical professional to obtain an addendum opinion regarding the etiology of the Veteran's back disability.  The Veteran's electronic claims file must be made available to the designated professional for review.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disability is etiologically related to service.

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disability is caused by the Veteran's service-connected right hip disability.

c) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disability is aggravated by the Veteran's service-connected right hip disability.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




